DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Mizrahi et al. US 8,229,705, Mohan et al. US 20090232005 and Nadeau et al. US 9450854.  Mizrahi discloses monitoring performance of a Maintenance Entity in a computer network. In one embodiment, a method of monitoring performance of a maintenance entity includes receiving a control frame via the maintenance entity, using a hardware performance monitor to provide to a programmable processor a metric indicative of a performance parameter associated with the maintenance entity based at least in part on information in the control frame.  Mizrahi discloses the control packet including frame loss measurement and frame delay measurement, if it is determined the received frame is a control frame, the MEP may use its frame type identifier to identify the type of the control frame, such as if it is related to frame loss measurement or that the control frame is related to frame delay measurement, the MEP may process the control frame differently depending on whether the control frame is related to frame loss measurement or to frame delay measurement.  Mohan et al. discloses network and performance monitoring in a link state protocol controlled Ethernet network, a first node 
Prior art of record does not disclose, in single or in combination, receiving a packet comprising information associated with a performance measurement (PM) segment comprising at least one of a head node, an intermediate node or an end node; detecting a presence of PM metadata associated with the PM segment in the packet, wherein the PM metadata comprises a key, wherein the key comprises at least one of a performance measured flow (PMF) identifier or a block identifier, and wherein the PMF identifier provides at least an identification of the PMF within a network; identifying, based on the PM metadata, a PM type to be measured and a role of the node in the PM segment; and collecting, based on the PM type to be measured and the role of the node in the PM segment, statistics for the PM segment of a flow against the key obtained based on the packet in combination with other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468